___________

                                      No. 95-2464
                                      ___________

United States of America,                    *
                                             *
               Appellee,                     *
                                             *   Appeal from the United States
      v.                                     *   District Court for the
                                             *   District of Minnesota.
Robert Dean Campbell,                        *
                                             *
               Appellant.                    *   [UNPUBLISHED]


                                      ___________

                       Submitted:       February 21, 1996

                             Filed:   March 11, 1996
                                      ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


      Robert Dean Campbell appeals the 57-month sentence imposed by the
district court after he pleaded guilty to conspiring to manufacture and
possess marijuana with intent to distribute, in violation of 21 U.S.C.
§§ 841(b)(1)(B) and 846.        We remand.


      For   sentencing      purposes,    Campbell    stipulated    that   his   criminal
activity involved 510 marijuana plants.          Applying a ratio of one kilogram
per   plant,    as   required   by    U.S.S.G.   §   2D1.1(c)(6)   (Nov.   1994),    the
presentence report indicated that Campbell should be held accountable for
510 kilograms of marijuana.       Campbell did not object.        Rather, he moved for
a downward departure under 18 U.S.C. § 3553(b) and U.S.S.G. § 5K2.0.                  In
support, Campbell cited the Sentencing Commission's proposed Guidelines
amendment changing the marijuana equivalency to 100 grams per plant, and
maintained the Commission's conclusion that the one-kilogram-per-plant
ratio was
not justified was a mitigating factor not adequately considered when the
Commission formulated the Guidelines.


     The district court determined that the Guidelines range was 57 to 71
months--based in part on the PSR's recommended base offense level--and
found that Campbell qualified, under U.S.S.G. § 5C1.2, for a sentence below
the applicable mandatory minimum 60-month sentence.            The district court
denied Campbell's departure motion, noting that if Congress adopted the
proposed amendments and the proposed amendments were made retroactive,
"that will inure to the benefit of [Campbell] and we will have to take that
up in due course."    The court sentenced Campbell to 57 months imprisonment
and four years supervised release.


     Effective November 1, 1995--five months after Campbell was sentenced-
-section 2D1.1(c) was amended by replacing the one-kilogram-per-plant ratio
with an instruction to treat each plant "as equivalent to 100 G of
marijuana."    U.S.S.G.    App.   C   Amend.   516   (Nov.   1995);   see   U.S.S.G.
§ 2D1.1(c) Note (E) & comment. (backg'd.) (Nov. 1995).         The Commission has
indicated that Amendment 516 is to be applied retroactively.                U.S.S.G.
§ 1B1.10(c), p.s. (Nov. 1995).


     On appeal, Campbell initially argued the district court erred in not
departing downward.   Subsequently, however, he requested--and was granted--
a stay of the appeal, in light of the Commission's vote to apply Amendment
516 retroactively.      Essentially, Campbell has abandoned his downward-
departure challenge, and has replaced it with what we view as a request for
a remand to allow the district court to consider whether he should receive
a reduction in his sentence.


     Under 18 U.S.C. § 3582(c)(2), a defendant sentenced to imprisonment
based on a sentencing range subsequently lowered by the Commission may be
entitled to a sentence reduction if the district court determines, in light
of the factors set forth in 18




                                       -2-
U.S.C. § 3553(a) (factors to be considered in imposing sentence), that a
reduction is consistent with applicable policy statements issued by the
Commission.    See U.S.S.G. § 1B1.10(a), p.s.   Because section 1B1.10 does
not mandate retroactive application of Amendment 516, but gives the
district court the discretion to resentence under the lowered Guidelines
range, we remand to permit the district court to determine whether Campbell
should be given a reduction.   See United States v. Coohey, 11 F.3d 97, 101
(8th Cir. 1993).


     Accordingly, we remand the judgment of the district court for further
proceedings consistent with this opinion.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-